Citation Nr: 0432334	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a pituitary tumor, 
including based on exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1968, 
including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that granted the veteran's claim 
of entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, evaluating it as 
20 percent disabling effective July 20, 2001 (the date of VA 
treatment records showing diabetes mellitus), and denied the 
claim of entitlement to service connection for a pituitary 
tumor, including based on exposure to herbicides.  The 
veteran disagreed with this decision in September 2001.  A 
statement of the case was issued to the veteran and his 
service representative in July 2002.  The veteran perfected a 
timely appeal by filing a substantive appeal (VA Form 9) in 
August 2002, at which time he limited his appeal to the issue 
of entitlement to service connection for a pituitary tumor, 
including based on exposure to herbicides.  As such, that is 
the only issue on appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served in Vietnam from November 1966 to 
November 1967 and is presumed to have been exposed to Agent 
Orange.

3.  There is no competent medical evidence linking the 
veteran's currently diagnosed pituitary tumor to service or 
any incident of service, to specifically include in-service 
exposure to Agent Orange.

4.  The pituitary tumor was first shown many years after 
separation from service and is not shown to be related to in-
service occurrence or event.
CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a pituitary tumor, including based on exposure 
to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim of entitlement to service connection for a pituitary 
tumor, including based on exposure to herbicides.  In a 
letter dated in June 2001, prior to the adjudication of the 
currently appealed claim, the veteran and his representative 
were informed of VA's obligations to notify and assist 
claimants under the VCAA, and they were notified of what 
records VA would attempt to obtain on behalf of the veteran, 
what records the veteran was expected to provide in support 
of his claims, and of the need to advise VA of or submit any 
additional information or evidence that he wanted considered.  
See Pelegrini, supra.  The veteran and his representative 
also were provided with a copy of the appealed rating 
decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding, the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et al., 345 F.3d at 1356.  

In the instant appeal, the veteran does not contend that his 
pituitary tumor began in service and his service medical 
records make no reference to any pituitary tumor.  There is 
no medical evidence indicating that he had a pituitary tumor 
prior to 1997.  Because there is no evidence documenting the 
existence of a pituitary tumor prior to 1997, the Board finds 
that a medical opinion is not necessary to decide this claim 
as any such opinion could not establish the existence of the 
tumor in service.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

While the Board notes that the veteran claims his pituitary 
tumor is due to Agent Orange exposure, and that he is 
presumed to have been exposed to such in service, a VA 
medical examination is not warranted.  In accordance with 
section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
105 Stat. 11, the Secretary has entered into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam Era 
and each disease suspected to be associated with such 
exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  Based on the 
provisions outlined above, the Secretary has determined that 
there is no positive association between herbicide exposure 
and the development of a pituitary tumor.  The Secretary 
found that the credible evidence against an association 
between herbicide exposure and a pituitary tumor outweighs 
the credible evidence for such an association.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,632, 27,638-39 (May 20, 2003).

Thus, while under 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003) 
the veteran does have a current disability and experienced an 
event (Agent Orange exposure) in service, the evidence does 
not indicate that the claimed disability may be associated 
with Agent Orange exposure.  In light of the NAS report and 
the Secretary's conclusion, no reasonable possibility exists 
that a VA examination would aid in substantiating the claim.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for a pituitary tumor, including based on exposure 
to herbicides, poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

A review of the veteran's service medical records indicates 
that he was clinically normal at his pre-induction (or 
enlistment) physical examination in January 1966, and he was 
found qualified for induction (or enlistment) in to active 
service.

The veteran's service medical records do not reveal any in-
service treatment for a pituitary tumor.

The veteran reported no pertinent history of neurological 
problems at his separation physical examination in March 
1968.  Clinical evaluation of the veteran revealed that he 
was entirely normal, and he was found qualified for 
separation from service.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) was as a light weapons 
infantryman.  He was awarded the Republic of Vietnam Campaign 
Medal and Vietnam Service Medal with 1 Bronze Service Star.

At the time that he filed his claim of entitlement to service 
connection for a pituitary tumor in May 2001, the veteran 
stated that he had contracted a brain tumor as a result of 
in-service exposure to Agent Orange.   

A review of the veteran's VA outpatient treatment records 
indicates that, on a computerized tomography (CT) scan of the 
brain and pituitary fossa in September 1997, it was noted 
that the veteran had a history of bi-temporal visual field 
defect and a suspicious lesion.  The veteran's CT scan showed 
a large pituitary fossa mass that most likely represented a 
large pituitary macroadenoma (or a large benign pituitary 
tumor).  The radiologist's conclusions included a large mass 
in the pituitary fossa suggesting a pituitary macroadenoma.

On magnetic resonance imaging (MRI) scan of the veteran's 
brain in October 1997, a large intrasellar mass was noted.  
The radiologist's impressions were a large, lobulated sellar 
mass and pituitary macroadenoma with hemorrhage considered 
more likely.

The veteran underwent VA surgery to remove the pituitary 
tumor in November 1997.  A review of the surgery report 
showed that the veteran had presented with a history of 
visual changes as well as impotence for the previous 2 
months.  Physical examination of the veteran revealed bi-
temporal visual field defects.  The surgery was without 
incident.  The admitting diagnosis was sellar mass, likely 
pituitary macroadenoma.  The discharge diagnoses included 
sellar mass, likely pituitary macroadenoma.

Following surgery, the veteran had three VA MRI scans taken 
of his brain in 1998.  The radiologist's impressions of the 
veteran's MRI scan in February 1998 included abnormal sella 
that might represent post-surgical changes.  The radiologist 
noted on the veteran's April 1998 MRI scan that the findings 
suggested a residual tumor, with a question as to whether it 
was pituitary macroadenoma, and post-operative changes.  
Finally, the radiologist concluded on the veteran's November 
1998 MRI scan that there was probably a slight decrease in 
the size of the pituitary mass since the previous MRI scan.

On MRI scan of the veteran's brain in May 1999, his known 
pituitary mass was again identified.  The impression was an 
enhancing mass within the pituitary fossa with abnormal areas 
of high and low signal which could be a recurrent tumor, 
inflammatory tissue, or a resolving hematoma.

On VA outpatient treatment in February 2000, the veteran 
complained of some reduction in vision "every once in a 
while" in his left eye.  It was noted that the veteran was 
being followed for a recurrent pituitary tumor that had been 
surgically removed in the past.  Follow-up MRI scans had 
shown a recurrent tumor of the same size or minimally 
enlarged.  It also was noted that the veteran had anterior 
pituitary failure and was on replacement therapy.  Objective 
examination of the veteran revealed that he felt fairly well.  
The assessment included a pituitary tumor.  On follow-up VA 
outpatient treatment in March 2000, it was noted that the 
veteran's pituitary tumor was stable.  The assessment was 
changed to include recurrent pituitary tumor by history 
following VA outpatient treatment in June 2000.  

In July 2000, the VA examiner stated that the veteran was 
being followed for residual pituitary tumor, exact type 
uncertain, with partial anterior pituitary failure.  The 
assessment included residual pituitary tumor with partial 
anterior pituitary failure.

On MRI scan of the veteran's brain in October 2000, an 
abnormal mass was seen again in the region of the pituitary 
gland.  It appeared to be slightly larger and more nodular 
than on previous MRI scans conducted in May 1999 and January 
1998.  The impression was an increase in the size of the 
pituitary mass which had developed more of a nodular 
configuration since May 1999.

The results of the veteran's October 2000 MRI scan were noted 
on VA outpatient treatment in November 2000.  It also was 
noted that the veteran had no tumor symptoms at that time.  
The assessment included MRI imaging suggesting an increasing 
size of the pituitary tumor without symptoms.

The veteran complained of a "warm feeling" in the left 
fronto-parietal region on VA outpatient treatment in December 
2000.  Physical examination of the veteran revealed no visual 
field defects.  The diagnoses included recurrent pituitary 
tumor.

The veteran reported that his pituitary tumor affected his 
eyesight on occasion on VA diabetes mellitus examination in 
July 2001.  The VA examiner stated that the veteran's medical 
records were not available for review.  Neurological 
examination was non-focal with normal sensation present in 
the lower extremities.  The diagnoses included pituitary 
tumor.  

MRI scan of the veteran's brain in July 2001 revealed a soft 
tissue mass in the sella turcica.  The impression was a 
further increase in the size of the multilobulated soft 
tissue mass at the sella turcica since October 2000.

No pertinent complaints were noted on VA outpatient treatment 
in August 2001.  The assessment included increasing pituitary 
mass.

On MRI scan of the veteran's brain in March 2002, it was 
noted that the sellar mass in the veteran's pituitary gland 
was slightly larger than on the July 2001 MRI scan.  

In May 2002, the veteran submitted copies of his service 
personnel records which show that he was a Security Guard 
with the First Logistical Command Security Platoon in Vietnam 
from November 1966 to November 1967.

On VA hypertension examination in July 2002, it was noted 
that the veteran's cranial nerves II through XII were normal 
with no sensory or motor deficit.  The diagnoses included 
status-post pituitary tumor removal.

On VA outpatient treatment in October 2002, no complaints 
were noted.  Physical examination of the veteran revealed no 
changes or defects in the veteran's visual fields and a mild 
defect in the left upper outer quadrant of the gross visual 
fields, and cranial nerves II through XII were intact.  The 
assessment was a stable pituitary tumor.

The veteran complained of frontal headaches on follow-up VA 
outpatient treatment later in October 2002.  He denied any 
strokes, seizures, loss of consciousness, or falls.  The 
diagnoses included recurrent pituitary tumor and chronic 
headaches.

The veteran stated that he had been doing well on VA 
outpatient treatment in December 2002.  It was noted that the 
veteran had not reported experiencing any headaches.  The 
diagnoses included recurrent pituitary adenoma.

On VA outpatient treatment in August 2003, it was noted that 
the veteran's previous complaints of headaches had been 
resolved and he currently had no symptoms of headaches.  The 
diagnoses included a pituitary mass.

In August 2003, the Center for Research of Unit Records 
(CURR) confirmed that the First Logistical Security Platoon 
had been attacked by hostile enemy forces between November 
1966 and April 1967 while providing security for the Third 
Ordnance Battalion in Long Binh, Vietnam.

MRI scan of the veteran's brain in November 2003 showed that 
the enhancing pituitary mass had extended to the suprasellar 
region as well as to the left cavernous sinus and had 
increased in size when compared to the March 2002 MRI scan.  
The degree of compression on the optic chiasm also had 
increased since the earlier MRI scan.  Finally, there were 
some areas of sub-acute hemorrhage within the pituitary mass.  
The radiologist's impression was a significant increase in 
the volume of the pituitary mass since the MRI scan in March 
2002.


Analysis

The veteran and his service representative essentially 
contend on appeal that he currently suffers from a recurrent 
pituitary tumor due to in-service exposure to herbicides.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
malignant tumors develop to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii) (2003).  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Such credible lay evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred...in service[,] but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for a pituitary 
tumor, on a direct basis, presumptive basis as a chronic 
disease, or as due to exposure to herbicides.

Turning to the veteran's claim of entitlement to service 
connection for a pituitary tumor on a presumptive service 
connection basis, the Board recognizes that the veteran 
served in Vietnam and, as such, his in-service exposure to 
herbicides is presumed.  However, a pituitary tumor is not 
among the diseases listed at 38 C.F.R. § 3.309(e) for which 
service connection is warranted on a presumptive basis due to 
in-service herbicide exposure.  See also 38 U.S.C.A. § 1116. 
Accordingly, the Board finds that the veteran is precluded 
from entitlement to service connection for a pituitary tumor 
on a presumptive service connection basis as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where the 
law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law).

Turning to the claim for service connection on a basis other 
than as due to herbicide exposure, the Board finds that the 
objective evidence of record does not establish a medical 
nexus between the veteran's currently diagnosed pituitary 
tumor and any incident of service such that he is entitled to 
service connection for this disability on a direct service 
incurrence basis.  See Combee, supra.  In this regard, the 
Board notes that the veteran's service medical records do not 
indicate any in-service complaints, treatment, or findings of 
a pituitary tumor.  Additionally, the evidence does not 
establish that the veteran's pituitary tumor was manifested 
to a degree of 10 percent or more within 1 year following 
discharge from service.  In fact, a review of the objective 
medical evidence of record on this claim indicates that the 
veteran was first treated for this disease on or about 1997, 
approximately thirty years after his separation from service.  
And none of the VA examiners who have treated the veteran's 
pituitary tumor since 1997 have related this disease to 
service or any incident of service, to specifically include 
in-service exposure to herbicides.  Thus, the evidence of 
record does not establish that the veteran's pituitary tumor 
was shown in service or within 1 year thereafter such that he 
is entitled to service connection for this disability on a 
direct service incurrence basis or on a presumptive basis as 
a chronic disease.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board observes that it considered the applicability of 
38 U.S.C.A. § 1154(b) to the veteran's claim of entitlement 
to service connection for a pituitary tumor, including based 
on exposure to herbicides.  An appellant is competent to 
provide lay evidence regarding the incurrence of an in-
service injury, with the credibility of this evidence 
presumed by the Board, if the appellant is a combat veteran.  
38 U.S.C.A. § 1154(b) (West 2002).  A review of the veteran's 
DD-214 clearly indicated that he served in Vietnam as a light 
weapons infantryman.  The veteran's service personnel records 
showed that he was a Security Guard with the First Logistical 
Command Security Platoon in Vietnam.  CURR confirmed that 
this unit was attacked by hostile enemy forces on several 
occasions while the veteran served in it from November 1966 
to November 1967.  Thus, the Board concludes, for the 
purposes of this decision, that the veteran served in combat 
in Vietnam sufficient to consider application of 38 U.S.C.A. 
§ 1154.  Although the Board acknowledges the veteran's 
honorable service in Vietnam, as the Court noted in Cohen, 
supra, a veteran cannot establish an etiological link between 
an in-service injury (the incurrence of which can be 
established by lay evidence of combat service) and a current 
disability only using evidence of combat service.  More is 
required, in the form of medical nexus evidence linking the 
veteran's honorable combat service in Vietnam and his 
currently diagnosed recurrent pituitary tumor.  Given the 
lack of objective medical evidence on the record of this 
claim that the veteran's currently diagnosed pituitary tumor 
is related to service or any incident of service, to 
specifically include in-service exposure to herbicides, the 
Board determines that applying 38 U.S.C.A. § 1154(b) to the 
veteran's service connection claim does not change the 
outcome of this appeal.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for a 
pituitary tumor are lay statements.  In this regard, the 
Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  Similarly, the veteran also is competent to provide 
lay statements as to the sequence of events during service.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred a pituitary tumor as a result of 
in-service herbicide exposure while in Vietnam.  As shown 
above, these statements are not supported by a review of the 
objective medical evidence of record.  Additionally, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion 
regarding the diagnosis or etiology of his pituitary tumor.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that a pituitary 
tumor was incurred during service as a result of herbicide 
exposure or otherwise.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
pituitary tumor, including based on exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
appeal is denied.


ORDER

Entitlement to service connection for a pituitary tumor, 
including based on exposure to herbicides, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



